I am grateful 
to the Almighty Allah, who has granted me once more 
an opportunity to appear before the General Assembly. 
I have the pleasure to express my sincere thanks to His 
Excellency Mr. Joseph Deiss, President of the General 
Assembly at its sixty-fifth session, for his tremendous 
efforts during his tenure. I would also like to 
congratulate His Excellency Mr. Nassir Abdulaziz 
Al-Nasser on his election as the President of the 
Assembly at its sixty-sixth session. 
 Let me seize this opportunity to pay tribute to all 
those who lost their lives in the past year as a result of 
natural disasters, in particular the victims of the tragic 
famine in Somalia and the devastating flood in 
Pakistan. I urge everyone to intensify their assistance 
to the affected populations in those countries.  
 Over the past years, I have spoken about different 
global issues and the need to introduce fundamental 
changes in the current international order. Today, 
considering international developments, I will try to 
analyze the present situation from a different angle. 
 As everyone knows, the superiority of human 
beings and their dominance over other creatures lie in 
the very nature and the truth of humankind, which is a 
divine gift and a manifestation of the divine spirit 
embodying faith in God, the everlasting Creator and 
Planner of the entire universe who shows compassion, 
generosity, justice and integrity in both words and 
deeds; the quest for dignity to reach the pinnacles of 
perfection, the aspirations to elevate one’s material and 
spiritual status and the longing to realize liberty; 
defying oppression, corruption and discrimination and 
trying to support the oppressed; seeking happiness and 
lasting prosperity and security for all.  
 Those are some of the manifestations of common 
divine and human attributes that can clearly be seen in 
the historical aspirations of human beings to create a 
heritage of art and literature, both in prose and poetry, 
and in the socio-cultural and political movements of 
human beings throughout the course of history. All 
divine prophets and social reformers have invited 
human beings to tread on this righteous path. God gave 
dignity to humankind in order to elevate its status so 
that it can assume the role of His successor on Earth. 
 It is vividly clear that, despite all historical 
achievements, including the creation of the United 
Nations, which was the product of untiring struggles 
and the efforts of free-minded and justice-seeking 
individuals and of international cooperation, human 
societies remain far from fulfilling their noble desires 
and aspirations. Most nations of the world are unhappy 
with the current international circumstances. Despite 
the general longing and aspiration for peace, progress 
and fraternity, wars, mass murder, widespread poverty 
and socio-economic and political crises continue to 
infringe upon the rights and sovereignty of nations, 
leaving behind irreparable damage to all nations 
worldwide.  
  
 
11-50865 16 
 
 Approximately, 3 billion of the world’s people 
live on less than $2.50 a day, and over 200 million 
people live without even having one proper meal per 
day. Forty per cent of the world’s poorest populations 
only share 5 per cent of global income, while 20 per 
cent of the richest people share 75 per cent of 
economic earnings worldwide. More than 20,000 
innocent and destitute children around the world die 
every day because of poverty. Eighty per cent of 
financial resources in the United States of America are 
controlled by 10 per cent of its people, while only 
20 per cent of those resources belong to 90 per cent of 
the population. 
 What are the causes and reasons behind these 
inequalities? How can one remedy such injustice? 
Those who dominate and run the centres of global 
economic power put the blame on peoples’ religious 
aspirations and the pursuit of the path of divine 
prophets, or on the weakness of nations and the poor 
performance of a number of groups or individuals. 
They claim that only their views, approaches and 
prescriptions can save humankind and the world 
economy. I ask everyone here whether they think that 
the root cause of the problems can be solved in the 
prevailing international order of the way the world is 
governed. 
 I want to draw attention to the following 
questions. Who abducted by force tens of millions of 
people from their homes in Africa and other regions of 
the world during the dark period of slavery, making 
Africans the victims of the materialistic greed of the 
United States and Europe? Who imposed colonialism 
on the world for over four centuries? Who occupied 
lands and massively plundered other nations’ 
resources, destroyed talents and obliterated native 
languages, cultures and national identities? Who 
triggered the First and Second World Wars, which left 
70 million dead and hundreds of millions injured or 
homeless? Who created the wars in the Korean 
peninsula and Viet Nam?  
 Who imposed, through deceit and hypocrisy, the 
Zionist agenda and almost 60 years of war, 
homelessness, terror and mass murder on the 
Palestinian people and the countries of the region? 
Who imposed and supported for decades military 
dictatorships and totalitarian regimes on Asian, African 
and Latin American nations, and established friendly 
relations with all of them? Who used atomic bombs 
against defenceless people and then stockpiled 
thousands of warheads in their arsenals? Whose 
economies rely on waging wars and selling arms?  
 Who provoked and encouraged Saddam Hussein 
to invade and impose an eight-year war on Iran, and 
who assisted and equipped him to deploy chemical 
weapons against our cities and our people? Who used 
the mysterious 11 September incident as a pretext to 
attack Afghanistan and Iraq, killing, injuring and 
displacing millions in those two countries, with the 
ultimate goal of bringing the Middle East and its oil 
resources under its domination?  
 Who undermined the Bretton Woods system and 
printed trillions of dollars without the backing of gold 
reserves or an equivalent currency, a move that 
triggered inflation worldwide and was intended to prey 
on the economic gains of other nations? What 
country’s annual military spending exceeds $1 trillion 
annually — more than the military budgets of all 
countries of the world combined? Which Governments 
are the ones most indebted in the world, and which 
Government threatens all nations and countries on any 
pretext?  
 Who dominates the policymaking establishments 
of the world economy? Who are the ones who are 
responsible for the world economic recession and are 
imposing its consequences in the United States and 
Europe on Asian, African, Latin American and all other 
nations? Which Governments are ever ready to drop 
thousands of bombs on other countries but ponder and 
hesitate to send a bit of food aid to famine-stricken 
people in Somalia or elsewhere? Who are the ones 
dominating the Security Council, which is ostensibly 
responsible for safeguarding international security?  
 There exist dozens of other similar questions, and 
of course the answers are clear. The majority of nations 
and Governments of the world have had no role in the 
creation of the current global crisis, and in fact are 
themselves the victims of such policies. It is as clear as 
daylight that the same slave-masters and colonial 
Powers that once triggered the two World Wars have 
caused widespread misery and disorder, with far-
reaching effects across the globe since then. They 
continue to control the international political centres 
and the Security Council.  
 Do those arrogant Powers really have the 
competence and ability to run or govern the world? Is 
it acceptable that they call themselves the sole 
defenders of freedom, democracy and human rights, 
 
 
17 11-50865 
 
while they attack and occupy other countries 
militarily? Can the flower of democracy blossom from 
NATO’s missiles, bombs and guns?  
 If some European countries still use the 
Holocaust — after six decades — as an excuse to pay 
ransom to the Zionists, should it not be an obligation of 
the slave masters and colonial Powers to pay 
reparations to the affected nations? If the damage and 
losses of the period of slavery and colonialism were 
indeed compensated for, what would happen to the 
manipulators and behind-the-scenes political powers in 
the United States and Europe? Would the gaps between 
the North and the South remain? If only half of the 
military expenditures of the United States and its allies 
in NATO were cut to help solve the economic problems 
in their own countries, would they be experiencing any 
symptoms of the economic crisis? What would happen 
if the same amount were allocated to poor nations?  
 What is the justification for the presence of 
hundreds of United States military and intelligence 
bases in various parts of the world, including 268 bases 
in Germany, 124 in Japan, 87 in the Republic of Korea, 
83 in Italy, 45 in the United Kingdom, 21 in Portugal 
and hundreds of other bases in other parts of the 
world? Is that anything other than military occupation? 
Do not the bombs deployed in the United States bases 
undermine the security of other nations? 
 The main question is the root causes of such 
attitudes. The prime reason should be sought in the 
beliefs and tendencies of the establishment, which is 
made up of people in conflict with their inner human 
instincts and disposition, who also have no faith in God 
and in the path of the divine prophets to replace their 
lust for power and materialistic ends with heavenly 
values. To them, only power and wealth prevail. Every 
attempt must be made to bring into focus those sinister 
goals.  
 Oppressed nations have no hope to safeguard or 
protect their legitimate rights against those Powers. 
Those Powers seek their progress, prosperity and 
dignity through the poverty, humiliation and 
annihilation of others. They consider themselves 
superior to others, enjoying special privileges or 
concessions. They have no respect for others and 
casually violate the rights of all nations and 
Governments. They proclaim themselves the 
indisputable custodians of all Governments and nations 
through intimidation, recourse to threats and force, and 
the abuse of international mechanisms.  
 They insist on imposing their lifestyle and beliefs 
on others. They officially support racism. They weaken 
countries through military intervention and destroy 
their infrastructure in order to plunder their resources 
by making them all the more dependent. They sow the 
seeds of hate and hostility among nations and people of 
different pursuits in order to prevent them from 
fulfilling their goals of development and progress. 
 All cultural identities, lives and values, as well as 
the wealth of nations and human values, including of 
women, children and youth, are sacrificed to their 
hegemonistic tendencies and their inclination to 
enslave and capture other nations. 
 Hypocrisy and deceit are allowed in order to 
secure their interests and imperialistic intentions. Drug 
trafficking and the killing of innocent human beings 
are also allowed in pursuit of such diabolical goals. 
Despite NATO’s presence in occupied Afghanistan, 
there has been a dramatic increase in the production of 
illicit drugs in that country. 
 They tolerate no question or criticism and, 
instead of presenting a reason for their violations, they 
always put themselves in the position of a claimant. 
 By using their imperialistic media network, 
which is under the influence of colonialism, they 
threaten anyone who questions the Holocaust and the 
event of 11 September with sanctions and military 
action. 
 Last year, when the need to form a fact-finding 
team to undertake a thorough investigation concerning 
the hidden elements involved in the 11 September 
incident was brought up — an idea also endorsed by all 
independent Governments and nations, as well as by 
the majority of people in the United States — my 
country and I were pressured and threatened by the 
Government of the United States. Instead of assigning 
a fact-finding team, they killed the main perpetrator 
and threw his body into the sea. 
 Would it not have been reasonable to bring to 
justice and openly try the main perpetrator of the 
incident in order to identify the elements and reasons 
behind the safe space provided for the invading aircraft 
to attack the Twin Towers of the World Trade Center? 
Why should it not have been allowed to bring him to 
trial so as to help efforts to recognize those who 
  
 
11-50865 18 
 
launched terrorist groups and brought wars and other 
miseries into the region? Is there any classified 
information that must be kept secret? 
 They view Zionism as a sacred notion or 
ideology. Any question concerning its foundation and 
history is condemned by them as an unforgivable sin. 
However, they endorse and allow sacrileges and insults 
against the beliefs of other divine religions. 
 Real freedom, justice, dignity and well-being and 
lasting security are the rights of all nations. Those 
values can be achieved neither by reliance on the 
current inefficient system of world governance nor 
through the intervention of the world’s arrogant Powers 
or the gun barrels of NATO forces. Those values can be 
realized only through independence, the recognition of 
others’ rights, harmony and cooperation. 
 Is there any way to address the problems and 
challenges besetting the world by using the prevailing 
international mechanisms and tools so as to help 
humankind achieve its long-standing aspirations of 
peace, security and equality? 
 All those who tried to introduce reforms while 
preserving the existing norms and tendencies have 
failed. The valuable efforts made by the Non-Aligned 
Movement, the Group of 77 and the Group of 15, as 
well as by some prominent individuals, have failed to 
bring about fundamental changes, although they did 
have their respective impacts and effects. 
 The governance and management of the world 
require fundamental reforms, but what has to be done 
now? Efforts must be made, with firm resolve and 
through collective cooperation, to map out a new plan 
on the basis of principles and the very foundation of 
such universal human values as monotheism, justice, 
freedom, love and the quest for happiness, on the basis 
of happiness for all. 
 The idea of creating the United Nations remains a 
great and historic achievement of humankind. Its 
importance must be appreciated and its capacities must 
be used for our noble goals, to the extent possible. We 
should not allow the Organization, which reflects the 
collective will and shared aspirations of the community 
of nations, to deviate from its main course and play 
into the hands of the world Powers. 
 The necessary groundwork must be laid to ensure 
collective participation and the involvement of nations 
in efforts to promote lasting peace and security. The 
shared and collective management of the world must 
be achieved in its true sense and be based on the 
underlying principles enshrined in international law. 
Justice must serve as the criterion and the basis for all 
international decisions and actions.  
 All of us should acknowledge the fact that there 
is no way other than the shared and collective 
management of the world to put an end to today’s 
worldwide disorder, tyranny and discrimination. This is 
indeed the only way to ensure the prosperity and 
welfare of human society, which is an established and 
vivid truth. While acknowledging that truth, one should 
note that acknowledgement alone is not enough. We 
must believe in it and spare no effort towards its 
realization. 
 The shared and collective management of the 
world is the legitimate right of all nations. As their 
representatives, we have an obligation to defend their 
rights. Although some Powers continuously try to 
frustrate all international efforts aimed at promoting 
collective cooperation, we must nevertheless 
strengthen our belief in achieving the desired goal of 
establishing shared and collective cooperation to run 
the world. 
 The United Nations was created to enable the 
effective participation of all nations in international 
decision-making processes. We all know that this goal 
has not yet been fulfilled, owing to the absence of 
justice in the current management structures and 
mechanisms of the United Nations.  
 The composition of the Security Council is unjust 
and inequitable. Therefore, changes that include the 
restructuring of the United Nations are considered as 
the basic demands of nations and must be addressed by 
the General Assembly. 
 During last year’s session, I emphasized the 
importance of this issue and called for the designation 
of the present decade as the decade of shared and 
collective global management, and for all capacities 
and resources to be mobilized in that direction. I would 
now like to reiterate my proposal. I am sure that, 
through international cooperation, the efforts of 
committed world leaders and Governments, an 
insistence on justice and the support of all other 
nations, we can expedite the process of building a 
bright common future. This movement is certainly on 
the rightful path to its creation, and carries with it the 
assurance of a promising future for humankind. That 
 
 
19 11-50865 
 
future will be built when humankind sets off on the 
path of the divine prophets and the righteous, under the 
leadership of Imam Al-Mahdi, the ultimate saviour of 
humankind and the heir to all divine messengers and 
leaders and to the pure generation of our great prophet. 
 The creation of a supreme and ideal society with 
the arrival of a perfect human being who is a true and 
sincere lover of all humankind is the guaranteed 
promise of Allah. He will come with Jesus Christ to 
lead those who love freedom and justice to eradicate 
tyranny and discrimination and promote knowledge, 
peace, justice, freedom and love across the world. He 
will present to every single individual all the beauty of 
the world and all good things that bring happiness, the 
promise of a better tomorrow and the sweet taste of life 
to all humankind.  
 Today nations have been awakened and, with the 
increase in public awareness, they no longer submit to 
oppression and discrimination. The world today is 
witnessing more than ever a widespread awakening in 
Islamic lands, in Asia, in Europe and in America. 
Every day, those movements are expanding their scope 
and influence to pursue the realization of justice, 
freedom and the creation of a better tomorrow. 
 Our great nation, with its millennial civilization 
and history, stands ready to join hands with other 
nations to march along that beautiful path, in harmony 
and in line with the shared aspirations of humankind. 
Let us salute love and freedom, let us salute justice and 
knowledge and let us salute the bright future that 
awaits humankind.